DYKMAN, J.
An order of reference was made to determine the amount due to Herman G. Loew for professional services performed in the collection of the judgment in this action, which was assigned to Anna M. Costello, for whom it was claimed the services were rendered. The referee took testimony under the order, and found and decided that Loew was entitled to the sum of $200, for which he had a lien upon the money in the hands of the receiver in this action. The report has been confirmed, and a man named James K. Spratt has appealed from the order of confirmation. The only connection of Spratt with the proceeding is this: Loew entered into a writ-ten agreement with Spratt, by which he undertook to collect claims upon information given by Spratt, and take business suggested by him for a certain percentage, and Spratt employed him for Costello to collect this judgment. The claim of Spratt and Costello, therefore, is that Loew performed the services in question under that agreement, and is entitled only to $18.75. The referee found that the services of Loew in the collection of this, judgment were not performed under the agreement with Spratt, and we cannot say his conclusion is unsupported by evidence. Our conclusion, therefore, is that the order should be affirmed, with $10 costs and disbursements.